Title: Tobias Lear to Thomas Jefferson, 11 June 1793
From: Lear, Tobias
To: Jefferson, Thomas



[Philadelphia] June 11th 1793

The President of the United States sends to the Secretary of State a letter & enclosures which he has just received from the Governor of New York, respecting the detention of an Armed vessel which was about to sail from New York, supposed to be commissioned as a privateer by one of the European belligerent Powers.
The President wishes the Secretary of State to lay these documents before the Heads of the other Departments, as soon as may be, and to let the President know what is their opinion, as well as the Secretary’s of State, of the measures which should be taken in the case—and what answer should be given to the Governor’s letter. If the[re] be a concurrence of opinion as to the Answer which ought to be given to the Governor, the President wishes the Secretary to draft it agreeably thereto.
